Citation Nr: 0832105	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  06-02 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a right hip 
disability to include as secondary to the service connected 
degenerative joint disease of the cervical spine and 
traumatic arthritis of the sacroiliac joints with lumbosacral 
strain.

2.  Entitlement to service connection for a right shoulder 
disability to include as secondary to the service connected 
degenerative joint disease of the cervical spine and 
traumatic arthritis of the sacroiliac joints with lumbosacral 
strain.

3.  Entitlement to service connection for a left shoulder 
disability to include as secondary to the service connected 
degenerative joint disease of the cervical spine and 
traumatic arthritis of the sacroiliac joints with lumbosacral 
strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from April 1951 to April 1954.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a VA-9 Form dated in January 2006 the appellant stated he 
desired a Board of Veterans Appeals Video hearing at a local 
VA office before a member, or members, of the BVA.  The 
appellant has not been afforded the opportunity for a 
hearing.  The record reflects that the veteran was afforded 
an informal hearing with the RO in April 2006, however, no 
BVA hearing was afforded and there is no evidence of record 
that the veteran withdrew his request.

The Board further notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002), and the pertinent implementing 
regulation, codified at 38 C.F.R. § 3.159 (2007), provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires 
that VA afford a veteran a medical examination or obtain a 
medical opinion when necessary to make a decision on the 
claim.  See 38 U.S.C.A. §  5103A(d).  The VA is obligated to 
conduct "'a thorough and contemporaneous medical 
examination'" when necessary.  Porcelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992) (quoting Green v. Derwinski, 1 Vet. App. 
121, 124 (1991).  When medical evidence is not adequate, the 
VA must supplement the record by seeking an advisory opinion 
or ordering another examination.  38 C.F.R. § 3.159(c)(4)(i).  
See Littke v. Derwinski, 1 Vet. App. 90 (1991).  

In the present case, the veteran is seeking service 
connection for a hip, and a left and right shoulder 
disability to include as secondary to his service connected 
degenerative joint disease of the cervical spine and 
traumatic arthritis of the sacroiliac joints with lumbosacral 
strain.  The record shows that the veteran was treated for a 
right shoulder disability by Dr. P. Switlyk.  Treatment 
records show that Dr. Switlyk performed right shoulder 
surgeries on the veteran in 1994 and 1999.  While the claim 
file contains treatment records from February 1999 and 
onward, no records of the prior surgery or treatment by Dr. 
Switlyk have been associated with the claim file.  These 
records should be requested and associated with the claim 
file.  

Furthermore, the Board notes that the veteran has been 
diagnosed with degenerative joint disease of the hip, and 
both right and left acromioclavicular joints.  A VA 
examination report of May 2004 notes that the examiner 
diagnosed the veteran with right hip pain as referred from 
the lumbar spine area.  However, no opinion was issued as to 
the relationship, if any, between the currently diagnosed 
degenerative joint disease of the hip and the veteran's 
service connected lumbar spine disability.  Furthermore, the 
Board notes that a VA examination report of December 2005 
notes that the examiner opined that there was no evidence to 
indicate that the shoulder disabilities are due to cervical 
or thoracic spines as there are no injurious episodes that 
cause this and limited range of motion in the cervical spine 
area does not limit his range of motion in his shoulders.  A 
January 2006 letter from the veteran's private physician 
states that some component of the veteran's bilateral 
shoulder pain is undoubtedly related to his cervical 
degenerative disk disease.  The Board finds that a VA 
examination and medical opinion are necessary to properly 
determine the etiology of the veteran's hip and bilateral 
shoulder disabilities and to clarify the effect of the 
veteran's service connected disabilities on any found 
disability.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the 
appellant for a hearing with the Board.

2.  The AOJ should request the veteran 
to provide a VA Form-4142 authorizing 
the request for medical treatment 
records from Dr. Paul A. Switlyk.  Once 
the VA Form-4142 has been provided, the 
AOJ should attempt to obtain all the 
private medical treatment records for 
treatment of a shoulder disability from 
1994 through 1999 and associate them 
with the claim file.

3.  The AOJ should prepare a document that 
clearly establishes whether the joint 
disease of the cervical spine is traumatic 
or otherwise. 

4.  The veteran should undergo a VA 
examination to determine the etiology of any 
hip and bilateral shoulder disability the 
veteran may have.  The claims folder must be 
made available to the examiner for review of 
the case.  All indicated tests and studies 
are to be performed.  All findings should be 
reported in detail.  Complete diagnoses 
should be provided. 

Specifically, the examiner should opine 
whether it is as likely as not (i.e., 
to at least a 50-50 degree of 
probability) that any hip or bilateral 
shoulder disability found was caused or 
aggravated beyond its natural 
progression by his service connected 
degenerative joint disease of the 
cervical spine and/or traumatic 
arthritis of the sacroiliac joints with 
lumbosacral strain, or whether such an 
etiology or relationship is unlikely 
(i.e., less than a 50-50 probability).  

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




